COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 04/21/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Please note that all previous species elections are hereby withdrawn in view of the fact that that the art search was extended to all species and no prior art was found that anticipates or renders obvious the instant claims in accordance with MPEP § 803.02.  In view of the above noted withdrawal of the restriction requirement as to the linked species, applicant(s) are advised that if any claim(s) depending from or including all the limitations of the allowable generic linking claim(s) be presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01. 

Allowable Subject Matter
Claims 1-18 and 28 are allowed.

Examiner’s Amendments

Authorization for this examiner’s amendment was given in a telephone message from Jeffery Mills on 04/28/2021. 
Amend the claims as follows:
Cancel claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639